DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Bercovici, et al. application filed with the Office on 30 December 2019.

Claims 1-15 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation-in-part of an International Patent Application, PCT/IL2018/050709, which was filed on 28 June 2018, and claims priority to a US Provisional Patent Application, 62/526,397, which was filed on 29 June 2017.  Therefore, all subject matter of the claims supported by said International Patent Application has an effective filing date of 29 June 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 31 August 2021, is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 405, 407 and 410, as shown in Figures 3A & 3B; and, elements 206, 207 and 210, as shown in Figures 5A & 5B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim (MPEP §2111.01 IV A).  In the instant application, the Applicant has provided such definitions, and they will control interpretation of those terms when used within the instant claims.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a control unit configured to modulate” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "said chamber".  There is insufficient antecedent basis for this limitation in the claim.  As all other claims ultimately depend from claim 1, they are rejected for the same reasoning. The Examiner suggested using the term “said microfluidic chamber”, as recited further in instant claim 1.

Instant independent claim 1 recites two elements: “one or more gate electrodes” and “a region of charged material’, which are recited in the alternative to each other.  Instant claims 2, 3, 5, 6, 8, and 9 limits either gate electrodes, as is the case with claims 2, 3, 5 and 6, or charged material, as in claims 8 and 9.  However, none of the indicated claims sets forth either the gate electrode, or the charged material as the positively recited element of the introduced alternative limitations.  Therefore, claims 2, 3, 5, 6, 8 and 9 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and distinctly claim the subject matter of the present invention.  The Examiner suggest positively reciting the further limited element, either gated electrodes or charged materials, prior to further limitations, e.g., “2. The system of claim 1, comprising one or more gate electrodes, wherein each of said one or more gate electrodes is independently controlled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published conference proceeding by N. J. Sniadecki, et al. (“Field Effect Flow Control in a Polymer T-Intersection Microfluidic Network”, Micro Total Analysis Systems (Micro-TAS’03), Squaw Valley, CA,  p. 899-902, Oct. 2003; hereinafter, “Sniadecki”).

Regarding claim 1, Sniadecki discloses an induced pressure pumping in a polymer microchannel due to differential electroosmotic flow (EOF) rates via field-effect flow control (FEFC) (Abstract; which reads upon the instantly claimed, “[a] system”).  Sniadecki teaches a microchannel (Figure 1; reading upon the claimed, “at least one microfluidic chamber”).  Sniadecki further teaches an anode and a cathode at ends of the microchannel (Figure 1; which reads upon the limitation, “a first driving electrode and a second driving electrode arranged on opposite ends of said chamber and configured to generate a voltage across a fluid volume in said chamber”).  Additionally, Sniadecki teaches a 2 mM acetic acid at pH 3.1 in the microchannel (1st ¶, 3. Experiment, p. 900-901; which reads on “said fluid being a liquid comprising an electrolyte”).  Sniadecki teaches an array of gate electrodes (Figure 1; reading upon “one or more gate electrodes”).

Regarding claim 2, Sniadecki teaches switches for individual control of gate electrodes (Figure 1).

Regarding claim 3, Sniadecki teaches an array of gate electrodes (Figure 2).

Regarding claim 4, Sniadecki teaches Parylene C coating of 2.55 μm was used to cover the gate electrodes and form the bottom microchannel wall (1st ¶, 3. Experiment, p. 900-901; Figure 1).

Regarding claim 6, Sniadecki teaches connections and switches from the anodic voltage source or cathodic voltage source (Figure 1; 1st ¶, 3. Experiment, p. 900-901; which reads upon “an electronic circuitry unit” which is the identified corresponding structure to the limitation interpreted under 30 U.S.C. 112(f)).

Regarding claim 7, Sadiki teaches a wall comprising PDMS (Figure 1).

Regarding claims 10 and 12, Sadiki teaches 2 mM acetic acid at pH 3.1 used in the microchannels, which is a Newtonian liquid (1st  ¶, 3. Experiment, p. 900-901).

Regarding claim 13, Sadiki teaches the limitations of instant claim 1, as outlined above (reading on “(i) providing the system of claim 1”).  Sniadecki further teaches an anode and a cathode at ends of the microchannel which show fluid flow from the anode to cathode (Figure 1; reading on “(ii) generating a voltage via the first driving electrode and the second driving electrode so as to provide an electrical field within said liquid”).  Sadiki also teaches switches to the gate electrodes, which allow for patterning of the surface charges (Figure 1; which reads on “wherein the pattern is determined according to the surface charge, thereby patterning the EOF”).

Regarding claim 14, Sadiki teaches linear EOF at the negative gate and positive gate (Figure 1).

Regarding claim 15, Sadiki teaches switches to the gate electrodes, which allow for patterning of the surface charges (Figure 1).

Claims 1-4, 6, 7, 10, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a published International Patent Application to Hayes, et al. (WO 2000/28315 A1; hereinafter, “Hayes”).

Regarding claim 1, Hayes discloses a device for control of ultrasmall volume fluid flow used in the fields of electrophoretic separation, chemical analysis, and microchemical reactions (Abstract; which reads on the instantly claimed, “[a] system”).  Hayes teaches a capillary channel (Abstract; which reads on “at least one microfluidic chamber”).  Hayes further teaches integrated external electrodes to control electroosmotic flow (Abstract; reading upon “a first driving electrode and a second driving electrode arranged on opposite ends of said chamber and configured to generate a voltage across a fluid volume in said chamber”). Hayes also teaches NaH2PO4 buffers were prepared to 100 mM concentration and adjusted with 100 mM sodium hydroxide to pH 5.1 (lines 1-3, pg. 36; which reads on “said fluid being a liquid comprising an electrolyte”).  Additionally, Hayes teaches perpendicular field-generating integrated external electrode (120, Figure 1; line 5, pg. 14; which reads on “one or more gate electrodes”).

Regarding claim 2, Hayes teaches individual means for applying voltage to each of the integrated external electrode (150, Figure 1; line 6-7, pg. 14).

Regarding claim 3, Hayes teaches an array of electrodes (Figure 6).

Regarding claim 4, Hayes teaches a material of high dielectric constant (130) can be positioned between the integrated external electrodes and the channel wall (lines 9-10, pg. 17), and said integrated external electrodes were positioned parallel to the main channel, separated by 50 micrometers of glass substrate (lines 13-14, pg. 28; Figure 4).

Regarding claim 6, Hayes teaches two Series 225 high voltage power supplies were used to apply potential to the longitudinal and integrated external electrodes (lines 1-2, pg. 29).

Regarding claim 7, Hayes teaches the substrate of the device can be a ceramic, silica, fused silica, quartz, a silicate, a titanate, a metal oxide, a nitride, silicon, titanium dioxide, and the like, or a polymer, a plastic, a polydimethylsiloxane, or a polymethylmethacrylate (lines 6-11, pg. 15).

Regarding claim 10, Hayes teaches NaH2PO4 buffers were prepared to 100 mM concentration and adjusted with 100 mM sodium hydroxide to pH 5.1, inherently a Newtonian liquid (lines 1-3, pg. 36).

Regarding claim 11, Hayes teaches two Series 225 high voltage power supplies were used to apply potential to the longitudinal and integrated external electrodes (lines 1-2, pg. 29).

Regarding claim 12, Hayes teaches all NaH2PO4 buffers were prepared to a 20 mM concentration and adjusted to pH 3.0 using phosphoric acid (lines 17-18, pg. 27).

Regarding claim 13, Hayes teaches all the limitations of instant claim 1, as outlined above. Further, Hayes teaches Series 225 high voltage power supplies were used to apply potential to the longitudinal electrodes (lines 1-2, pg. 29).  And, Hayes also teaches by changes in the ζ(zeta)-potential caused by perpendicular voltage fields, provided by the integrated external electrodes, can directly change the bulk flow (line 21, pg. 26 – line 2, pg. 27).

Regarding claim 14, Hayes teaches the voltage field used to control electroosmotic flow is applied perpendicularly across a capillary channel having an ultrasmall cross section 200, wherein the distance 140 between the perpendicular field-generating integrated external electrode (lines 2-5, pg. 14).

Regarding claim 15, Hayes teaches individual means for applying voltage to each of the integrated external electrode (150, Figure 1; line 6-7, pg. 14).

Allowable Subject Matter
Claims 5, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon addressing the 35 USC 112(b) rejections.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art references are the closest prior art to the instant claims.  However, neither Sadiki or Hayes teach or suggest an AC source (as required by instant claim 5) nor charged materials comprising any of the recited materials recited in instant claims 8 and 9.

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795 
7 July 2022